Citation Nr: 1402874	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-49 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include asthma and chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

C. E. de Jong, Associate Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from December 1976 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the RO in Jackson, Mississippi, which denied the above claim.  

This case was first before the Board in August 2013.  It was remanded to the RO in Jackson, Mississippi via the Appeals Management Center (AMC) in Washington, DC for further development.  The development directed in the August 2013 remand has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Board notes that the Veteran was denied service connection for an upper respiratory disorder in March 2009, and while disagreement was initially posited with this determination, the Veteran's substantive appeal limited her disagreement to the denial of service connection for a pulmonary disability (claimed as COPD).  Accordingly, the Board will limit its analysis to the lower respiratory condition currently on appeal.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  VBMS shows an entry dated in December 2013 concerning records from the Social Security Administration, and this post-dates issuance of the last supplemental statement of the case (SSOC) in October 2013.  However, since the documents received in December 2013 were duplicative of documents from SSA previously associated with the claims file in 2009 and considered by the RO, it is not necessary for the RO to issue another SSOC.


FINDING OF FACT

The Veteran's current pulmonary disability, to include asthma and COPD, is not related to any incident of service.  


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disability, to include asthma and COPD, have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Veteran contends that she developed a pulmonary disability during service and that the disability has continued from the time of her active service to the present.  For the reasons that follow, the Board finds that the Veteran's current pulmonary disability, to include asthma and COPD, is not related to service and therefore service connection is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The evidence of record clearly shows the Veteran has a current pulmonary disability, variously diagnosed as asthma, asthmatic bronchitis, COPD, and asthma with COPD.  Therefore the first element of the Veteran's service connection claim for a pulmonary disability is met.  

The Veteran's service treatment records contain multiple treatment notes related to ear, nose and throat and respiratory complaints.  In each case, these episodes were linked to apparent acute viral infections which appear to have resolved quickly.  Neither the Veteran's service treatment records nor any other objective evidence of record contain any complaints, treatment, or diagnoses of asthma or COPD during service.  

In March 1977, the Veteran presented with complaints of shortness of breath and chest pain, and it was noted that her tonsils and neck were swollen and that there was wheezing in her chest.  At that time she was diagnosed with otitis media.  In May 1977, the Veteran presented with complaints of a sore throat for five days.  On examination, the Veteran's throat was swollen and red, and fluid had accumulated in her tympanic membrane.  At that time she was diagnosed with serous otitis.  In January 1978, the Veteran was assessed as having congestion in the upper bronchi, with wheezing and a productive cough.  On examination, she had a red throat and inflamed glands, and the impression was influenza.  

Although the Veteran was not diagnosed with asthma or COPD during service, her service treatment records do contain evidence of respiratory complaints and treatment during service.  The Board will resolve doubt in the Veteran's favor and find that she did suffer from respiratory problems in service.  As such, the second element of her service connection claim for a pulmonary disability is met.  

Although the Veteran has a current pulmonary disability and suffered from respiratory problems on several occasions during service, the preponderance of the evidence does not show that her current pulmonary disability is related to her respiratory problems in service.   

At the Veteran's entrance examination in July 1976, she reported that she had hay fever.  The examiner's note on the Veteran's July 1976 Report of Medical History indicates that the Veteran had mild hay fever and that no prescription had been required to treat her hay fever at that point.  The Veteran contends that her asthma (along with her allergies and sinus problems) worsened during service.  However, the Veteran's service treatment records do not reflect a diagnosis of asthma or any chronic breathing problem.  The Veteran's November 1979 separation examination shows that her sinuses, respiratory and pulmonary function were all found to be normal.  The separation examination report contains no indication by the examiner of a respiratory problem and does not show that the Veteran reported any respiratory problem.  

The medical evidence of record reflects the Veteran's current diagnoses of and treatment for COPD and asthma, and shows that the Veteran was first diagnosed with asthma and COPD in 2005.  There is no medical evidence of record indicating that the Veteran was being treated for symptoms of asthma or COPD from the time of her discharge from service to the present.  Medical evidence from Dr. T.L. shows that the Veteran was treated for difficulty breathing, cough and sinus congestion in September 2001 and was diagnosed with acute sinusitis at that time.  The private and VA treatment records documenting the symptoms, diagnoses of and treatment for the Veteran's current pulmonary disability begin more than 20 years after her discharge from service.  

The Veteran was afforded an initial set of VA examinations in January 2009.  At that time she was provided with two separate examinations, one focused on the respiratory system and one focused on the sinuses, nose, larynx and pharynx.  As the Veteran only appealed her pulmonary disability claim and not her claim related to allergies and sinus problems, the Board will focus on the respiratory examination.  At the Veteran's January 2009 respiratory VA examination, she reported that her asthma symptoms had begun four years earlier.  The examiner noted that her report was consistent with the medical evidence of record, which indicated that the Veteran's asthma treatment had begun within the last four years.  The examiner observed that the Veteran's pulmonary function tests of record indicated obstructive disease with limited forced expiratory volume (FEV1) secondary to being overweight.  The Veteran also reported that she had quit smoking in 2004.  

The January 2009 respiratory VA examiner provided a diagnosis of chronic obstructive lung disease, and noted that the Veteran had had many problems with her sinuses in recent years which had resulted in multiple sinus surgeries.  The examiner opined that the findings in the Veteran's service treatment records related to respiratory problems were not consistent with a diagnosis of asthma, and that it was not likely that the Veteran's in-service pulmonary symptoms related to the flu were related to her current diagnosis of asthma.  The examiner noted that the Veteran's medical records and self-reported medical history were consistent with her developing asthma approximately four years prior to the examination, and that therefore there was no finding that she had asthma prior to that time.  The examiner failed to address the Veteran's diagnosis of COPD and its relationship to her in-service respiratory problems, and thus the Board found this opinion inadequate and remanded the Veteran's claim for an opinion that addressed her diagnosis of COPD.  

The Veteran was provided another respiratory VA examination in September 2013.  On examination, the Veteran reported that she had had hay fever all her life and that she had chronic sinus congestion and wheezing several times a week.  At this time the Veteran reported that she had quit smoking in 2006.  The September 2013 VA examiner noted that the Veteran had asthma with airway obstruction that was not completely reversible and thus provided a diagnosis of asthma with COPD to characterize the Veteran's pulmonary disability.  The examiner reported that based on review of the clinical record, the Veteran's diagnosis of asthma was made in May 2005.  

The September 2013 VA examiner noted that although the Veteran had been treated for acute respiratory and ear, nose and throat conditions on three occasions during service, these were all acute conditions that resolved.  The examiner further noted that there was no clinical documentation of a chronic pulmonary condition from the time of the Veteran's discharge in 1979 to the time of her asthma diagnosis in 2005.  The examiner stated that because the Veteran's in-service conditions were acute with no indication of chronicity established, there was no documentation of a pulmonary condition on the separation physical, and there was no intercurrent documentation of a pulmonary condition between 1979 and 2005, it was less likely than not that the Veteran's asthma with COPD had its origins during service.  The examiner also addressed the Veteran's chronic rhino sinusitis (also known as hay fever), which she reported having at her induction physical and which the examiner stated is closely associated with the development of asthma.  The examiner noted that as the onset of the Veteran's chronic rhino sinusitis was prior to service and the subsequent progress of the disease has been the usual course, this condition would not be service related.  The Board finds that the September 2013 VA examination addresses both asthma and COPD, and provides an adequate rationale for a detailed opinion based on a correct set of facts.  As such, it is competent and credible medical evidence entitled to significant probative weight.  

The Board acknowledges the Veteran's contentions in her December 2009 substantive appeal that her pulmonary disability began during service in March 1977, and continued throughout the remainder of her service and after discharge.  However, the medical evidence of record does not indicate any chronic pulmonary condition in service and the Veteran did not report any such condition at discharge.  The evidence of record indicates no diagnosis of or treatment for asthma or COPD prior to 2005, more than 25 years after the Veteran's discharge from service.  Although the Veteran is competent to report her symptoms and experiences related to her current pulmonary disability, as a layperson she is not competent to give a complex medical opinion as to the etiology of her pulmonary disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The competent and credible medical evidence of record contained in the September 2013 VA examination indicates that the Veteran's current pulmonary disability is not related to service, and there is no competent medical evidence of record that weighs in the Veteran's favor.  Therefore, the third element of the Veteran's service connection claim for a pulmonary disability is not met.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a pulmonary disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim of entitlement to service connection for a pulmonary disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  An April 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in July 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).   

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was afforded an initial VA examination in January 2009, which the Board determined to be inadequate as it did not address both the Veteran's diagnoses of asthma and COPD in relation to her in-service respiratory problems.  The Veteran was afforded a second examination in September 2013 to obtain an opinion as to whether her current pulmonary disability was related to her service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The September 2013 examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the September 2013 VA examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).


As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for a pulmonary disability, to include asthma and COPD, is denied.    



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


